Exhibit 10.26 Consulting Agreement between the Company and the Abraham Group
dated October 1, 2008







THE ABRAHAM GROUP LLC




Engagement Agreement




We are pleased to confirm our mutual understanding in this engagement agreement
(this "Agreement") effective as of October 1, 2008 between The Abraham Group,
LLC ("TAG") and Sunovia Energy Technologies Inc. ("SUNOVIA"), the "Parties," as
follows:




I. Services

TAG agrees to provide the following services to SUNOVIA (the "Consulting
Services") as outlined in our Proposal Memorandum: (i) Assistance with expansion
and growth; (ii) Assistance with brand building; (iii) Assistance with public
relations, marketing and business development;

(iv) Strategic advice and assistance in Washington and key states; and (v)
Assistance with the advisory board and other personnel matters.

TAG will perform the Consulting Services in a professional manner and in
accordance with applicable ethical, industry and professional standards. Each of
TAG and SUNOVIA shall comply with all applicable laws and regulations.

TAG reserves the right to approve in advance any use of the name, brand or
personal image, as the case may be, of The Abraham Group, or any of its members,
employees, agents or consultants, in any written documents or materials produced
by SUNOVIA or its employees or agents for external purposes, including without
limitation briefing slides, marketing material or public relations documents.




II. Compensation and Expenses




A. Consulting Services:

1.

SUNOVIA shall pay to TAG a monthly retainer in the amount of $10,000 (the
"Retainer"). So long as this Agreement remains in effect, the Retainer shall be
payable on the first day of each month. The first payment shall be payable with
receipt of the final signed agreement. Future payments shall be payable in
response to monthly invoices to be sent by TAG. Upon closing of the next round
of financing (anticipated during lQ 2009), the Retainer will be increased to
$25,000 per month. At that time, agreement between the SUNOVIA and TAG dated
shall be amended to include more favorable terms specific to Abraham's ability
to travel and attend mutually agreed upon events as a SUNOVIA advisor.

2. Until the retainer is at the $25,000 a month level, the Parties agree that
TAG is unable to travel at the request of SUNOVIA; therefore, TAG will provide
SUNOVIA dates and locations of TAG's existing travel and will make good faith
efforts to incorporate SUNOVIA participation.

3.SUNOVIA will issue or cause to be issued to TAG 100,000 shares of common stock
of SUNOVIA on the first day of each quarter, beginning in 1Q 2009 and ending in
4Q 2010 (8 issuances). Assuming TAG is not considered an affiliate of Sunovia
(director, officer

or 10% stockholder), these shares will be available for re-sale under Rule 144
six months

following each issuance (each, a "Release Date"). SUNOVIA shall comply with all

necessary regulatory or filing requirements so that the TAG shares may be sold
under

Rule 144 as of each respective Release Date. If, for whatever reason, TAG is
unable to





sell its shares under Rule 144, Sunovia hereby agrees to repurchase at fair
market

value such number of shares as may be necessary to cover the tax liability to
TAG (or its

members) in a given year arising from the original issuance. If the fair market
value of

all TAG shares available for repurchase is insufficient to cover such tax
liability,

SUNOVIA shall pay TAG a gross-up amount in cash equal to the difference between

TAG's tax liability and the fair market value of all repurchased shares. For
purposes

hereof, the term "fair market value" shall mean the last reported sale price of
a share

of SUNOVIA common stock on the last trade reported prior to the relevant Release
Date

(or the average closing bid and asked prices for such day if no such sale is
made on such

day).

4. SUNOVIA will issue TAG an option to purchase 200,000 shares of common stock
with an expiration period of 5 years, an exercise price equal to 75% of the
market bid price as of the date of grant, and a vesting schedule and other terms
and conditions as set forth in that certain Nonstatutory Stock Option Agreement
between SUNOVIA and TAG of even date herewith.

5. TAG will become a member of Craca Properties LLC ("CRACA"), owning 0.1% (one
tenth of one percent) of such entity. TAG to execute and deliver a counterpart
to the CRACA Operating Agreement dated SUNOVIA represents and warrants that
CRACA holds an option to purchase 500,000,000 shares of SUNOVIA (the "CRACA
Option") and that TAG's interest in CRACA is the equivalent of an option to
purchase 500,000 SUNOVIA common shares at the exercise price specified in the
CRACA Option.




B. Other Services:

TAG may also agree to participate in additional projects or provide additional
services, as may be mutually agreed to between TAG and SUNOVIA. In consideration
for such participation or the provision of such services, TAG and SUNOVIA shall
mutually agree on a fee schedule, which shall be attached to this Agreement as
an addendum at that time. Should TAG determine that any request for services by
SUNOVIA falls outside the scope of this agreement, TAG shall promptly notify
SUNOVIA. Such notification shall include (i) what portion of the request TAG
believes falls outside of the agreement and (ii) the anticipated fees to perform
the work. TAG shall not commence any such work without the prior consent of
SUNOVIA.




C.

Expenses:

SUNOVIA shall reimburse TAG for all reasonable and necessary out-of-pocket
expenses

incurred in connection with the provision of the Consulting Services, such as
computer-based

research charges, express mail delivery and postage costs, long distance and
other

telecommunications charges, messenger services and business-class travel
accommodations. All

such expenses shall be submitted to Sunovia for payment accompanied by
appropriate

documentation. Travel by TAG shall not be undertaken without the prior consent
of SUNOVIA.




D. Representations; Covenants:

SUNOVIA represents and warrants that the options granted pursuant to Sections
II(A)(4) and (5) above, and all applicable SUNOVIA and CRACA stock option and
equity incentive plans are compliant with the Internal Revenue Code, including,
without limitation, Section 409A thereof. SUNOVIA, on behalf of itself and
CRACA, covenants to take all actions necessary to maintain compliance with the
foregoing and all other applicable tax laws. SUNOVIA hereby agrees to hold TAG
harmless from and against all liabilities, damages, fines, penalties, and
expenses arising in connection with any breach by SUNOVIA breach of the
foregoing representations and





covenants. TAG hereby represents that it is an accredited investor as that term
is defined in Regulation D as promulgated under the Securities Act of 1933, as
amended.




III. Term and Termination

Subject to the provisions for termination provided herein, the Agreement shall
be in effect for a period of two years from the date hereof (the "Term"). The
parties may renew this Agreement upon mutually agreed terms.

In the event that SUNOVIA is dissatisfied with the performance of TAG during the
Term, SUNOVIA shall notify TAG in writing and provide a 60-day period for TAG to
cure the specified deficiency. In the event that SUNOVIA is not reasonably
satisfied by the cure, this Agreement may be terminated upon 10 days written
notice following the end of the cure period. SUNOVIA may also terminate this
Agreement immediately upon written notice in the event of gross negligence or
willful misconduct by TAG in the performance of the Consulting Services.




IV. Non-Disclosure and Conflicts

Except as contemplated by the terms hereof, as required by applicable law, or
pursuant to an order entered or subpoena issued by a court of competent
jurisdiction, each Party shall, during the term of this Agreement and
thereafter, keep confidential the terms of this Agreement and all material
non-public information provided to it by the other. In ensuring confidentiality
of such information received from the other, each Party shall use the same care
as it uses with its own information, but not less than reasonable care. Each
Party agrees not to disclose such information to any third party, other than its
employees and advisors as the Party determines have a need to know in connection
with services provided hereunder, each of whom shall be advised of the
confidentiality requirements of this Agreement and agree to be bound by the
terms hereof.

TAG often represents several businesses that participate in the same or related
industries, and believes that doing so affords a better understanding of the
dynamics and regulatory issues related to those industries. In keeping with
ethical standards, TAG shall not knowingly enter into another engagement that
would conflict with the provision of the Consulting Services. In the event that
a conflict arises, TAG and SUNOVIA agree to work together in good faith to reach
a resolution satisfactory to the Parties.




V. Indemnification




SUNOVIA shall indemnify and hold harmless TAG, its members, officers, directors,
employees, agents and affiliates (each being an "Indemnified Person") from and
against losses, costs, expenses, claims, damages or other liabilities, including
costs of litigation and reasonable attorney fees, (collectively "TAG Losses") to
which Indemnified Persons may become subject under any applicable law, or any
claim made by any third party, or otherwise, to the extent those TAG Losses
relate to, arise out of or are incurred in connection with the performance of
the Consulting Services or the engagement of TAG by SUNOVIA, or any breach by
SUNOVIA of the terms hereof; provided, however, that Indemnified Persons shall
not be indemnified for TAG Losses that are due solely to the gross negligence or
willful misconduct of TAG. To the extent of Sunovia’s obligations under the
preceding sentence, SUNOVIA shall reimburse Indemnified Persons for all
reasonable expenses (including fees and expenses of counsel) as they are
incurred in connection with investigating, preparing, pursuing, or defending any
pending or threatened action, claim, suit, investigation or proceeding for which
Indemnified Persons would be entitled to indemnification hereunder.





TAG shall indemnify and hold harmless SUNOVIA and its officers, directors,
employees and affiliates from and against losses, costs, expenses, claims,
damages or other liabilities, including costs of litigation and reasonable
attorney fees, (collectively "SUNOVIA Losses") to the extent that the SUNOVIA
Losses are due solely to the gross negligence or willful misconduct of TAG.
Notwithstanding any provision contained herein to the contrary, the terms of
this Section V shall survive the termination or expiration of this Agreement.




VI. Applicable Law; Entire Agreement

This agreement shall be governed by and construed in accordance with the laws of
the State of Delaware.

This Agreement sets forth the entire agreement and understanding of the Parties
with respect to this engagement, and supersedes all prior agreements, whether
written or oral, regarding the matters described herein, and may only be amended
in writing by duly authorized employees of each Party. This Agreement may not be
assigned or delegated by either Party without the express written consent of the
other Party. The benefits of, and obligations and liabilities under this
Agreement shall inure to, and be binding upon, the respective successors and
permitted assigns (whether by merger, acquisition, or otherwise) of the Parties
and of the Indemnified Persons. This Agreement may be executed via facsimile and
in counterparts, each of which shall be deemed an original and all of which
taken together shall constitute one and the same instrument.

***

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

THE ABRAHAM GROUP, LLC

BY: __________

Joseph P.  McMonigle President & Chief Operating Officer




ACCEPTED AND AGREED:

SUNOVIA ENERGY TECHNOLOGIES, INC.

By: __________________________




Carl Smith, Chief Executive Officer
























































SUNOVIA ENERGY TECHNOLOGIES, INC.




NONSTATUTORY STOCK OPTION AGREEMENT




THIS NONSTATUTORY STOCK OPTION AGREEMENT ("Agreement") is made and entered into
as of the date set forth below, by and between SUNOVIA ENERGY TECHNOLOGIES,
INC., a Nevada corporation (the "Company"), and The Abraham Group, LLC
("Optionee"):

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

1. Option Information.




(a) Date of Option: October 1, 2008




(b) Optionee: The Abraham Group, LLC




(c) Number of Shares: 200,000 shares of common stock




(d) Exercise Price: 75% of the market bid as of 10/1/08




2. Acknowledgements.




(a) The Board of Directors (the "Board" which term shall include an authorized
committee of the Board of Directors) have heretofore adopted a 2008 Incentive
Stock Plan (the "Plan"), pursuant to which this Option is being granted; and




(b) The Board has authorized the granting to Optionee of a nonstatutory stock
option ("Option") to purchase shares of common stock of the Company ("Stock")
upon the terms and conditions hereinafter stated and pursuant to an exemption
from registration under the Securities Act of 1933, as amended (the "Securities
Act") provided by Regulation D and/or Rule 701 thereunder.







3. Shares; Price. Company hereby grants to Optionee the right to purchase, upon
and subject to the terms and conditions herein stated, the number of shares of
Stock set forth in Section I(c) above (the "Shares") for cash (or other
consideration as is authorized under the Plan and acceptable to the Board of
Directors of the Company, in their sole and absolute discretion) at the price
per Share set forth in Section I(d) above (the "Exercise Price") or on a
cashless basis as set forth in Section 6 of this Agreement.




4. Term of Option; Continuation of Service. This Option shall expire, and all
rights hereunder to purchase the Shares shall terminate, five (5) years from the
date hereof.




5. Vesting of Option. This Option shall become exercisable in eight (8) equal
quarterly installments of twelve and one-half percent (12.5%) of the Shares
covered by this Option, beginning January 1, 2009, with each installment
exercisable upon vesting. The installments shall be cumulative (i.e., this
option may be exercised, as to any or all shares covered by an installment, at
any time or times after an installment becomes exercisable and until expiration
or termination of this option). The Shares covered by this Option shall cease








to vest if that certain Advisory Agreement between the Company and [Spencer
Abraham], dated as of the date hereof (the "Advisory Agreement"), shall be
terminated by the Company for Cause (as defined in the Advisory Agreement).




6. Exercise. This Option shall be exercised by delivery to the Company of (a)
written notice of exercise stating the number of Shares being purchased (in
whole shares only) and such other information set forth on the form of Notice of
Exercise attached hereto as Appendix A, and (b) a check or cash in the amount of
the Exercise Price of the Shares covered by the notice (or such other
consideration as has been approved by the Board of Directors consistent with the
Plan). Notwithstanding anything to the contrary contained in this Option, this
Option may be exercised by presentation and surrender of this Option to the
Company at its principal executive offices with a written notice of the holder's
intention to effect a cashless exercise, including a calculation of the number
of shares of Common Stock to be issued upon such exercise in accordance with the
terms hereof (a "Cashless Exercise"). In the event of a Cashless Exercise, in
lieu of paying the Exercise Price in cash, the holder shall surrender this
Option for that number of shares of Common Stock determined by multiplying the
number of Shares to which it would otherwise be entitled by a fraction, the
numerator of which shall be the difference between the then current Market Price
per share of the Common Stock and the Exercise Price, and the denominator of
which shall be the then current Market Price per share of Common Stock. For
example, if the holder is exercising 100,000 Options with a per share exercise
price of $0.75 per share through a cashless exercise when the Common Stock's
current Market Price per share is $2.00 per share, then upon such Cashless
Exercise the holder will receive 62,500 shares of Common Stock. Market Price is
defined as the average of the last reported sale prices on the principal trading
market for the Common Stock during the five (5) trading days immediately
preceding such date.




7. [Intentionally deleted].




8. [Intentionally deleted].




9. No Rights as Shareholder. Optionee shall have no rights as a shareholder with
respect to the Shares covered by any installment of this Option until the
effective date of issuance of the Shares following exercise of this Option, and
no adjustment will be made for dividends or other rights for which the record
date is prior to the date such stock certificate or certificates are issued
except as provided in Section 10 hereof.




10. Recapitalization. Subject to any required action by the shareholders of the
Company, the number of Shares covered by this Option, and the Exercise Price
thereof, shall be proportionately adjusted for any increase or decrease in the
number of issued shares resulting from a subdivision or consolidation of shares
or the payment of a stock dividend, or any other increase or decrease in the
number of such shares effected without receipt of consideration by the Company;
provided however that the conversion of any convertible securities of the
Company shall not be deemed having been "effected without receipt of
consideration by the Company".




In the event of a proposed dissolution or liquidation of the Company, a merger
or consolidation in which the Company is not the surviving entity, or a sale of
all or substantially all of the assets or capital stock of the Company or any
other similar transaction, liquidation, recapitalization or reorganization (any
such action, a "Reorganization"), there shall thereafter be deliverable, upon
exercise of this Option (in lieu of the number of Shares theretofore
deliverable) the number of





shares of stock or other securities or property to which a holder of the number
of shares of Common Stock that would otherwise have been deliverable upon
exercise of this Option would have been entitled upon such Reorganization if
such Option had been exercised in full immediately prior to such Reorganization.

Subject to any required action by the shareholders of the Company, if the
Company shall be the surviving entity in any merger or consolidation, this
Option thereafter shall pertain to and apply to the securities to which a holder
of Shares equal to the Shares subject to this Option would have been entitled by
reason of such merger or consolidation, and the installment provisions of
Section 5 shall continue to apply.

In the event of a change in the shares of the Company as presently constituted,
which is limited to a change of all of its authorized Stock without par value
into the same number of shares of Stock with a par value, the shares resulting
from any such change shall be deemed to be the Shares within the meaning of this
Option.

To the extent that the foregoing adjustments relate to shares or securities of
the Company, such adjustments shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive.

The grant of this Option shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes in
its capital or business structure or to merge, consolidate, dissolve or
liquidate or to sell or transfer all or any part of its business or assets.

If the Company (i) pays any dividend, or makes any distribution, or repurchases
or redeems any of its capital stock, or (ii) offers any subscription rights pro
rata to the holders of its capital stock any additional shares of stock of any
class or any other rights, then at least 15 days prior to the record date for
such action, the Company will send written notice (by first class mail, postage
prepaid, addressed to the Optionee at its address shown on the books of the
Company) of the dates on which (A) the Company will close its books or take a
record for such action, (B) such action will occur and (C) the holders of
capital stock of record will participate in such action.

If the Company (i) enters into any Reorganization or reclassification of its
capital stock, or (ii) is the subject of a voluntary or involuntary dissolution,
liquidation or winding up of the Company, then at least 15 days prior to such
action, the Company will send written notice (by first class mail, postage
prepaid, addressed to the Optionee at its address shown on the books of the
Company) of the dates on which (A) the Company will close its books or take a
record for such action, (B) such action will occur and (C) the holders of
capital

stock of record may exchange their capital stock for securities or other
property deliverable upon such action.




11. Taxation upon Exercise of Option. Optionee understands that, upon exercise
of this Option, Optionee will recognize income, for Federal and state income tax
purposes, in an amount equal to the amount by which the fair market value of the
Shares, determined as of the date of exercise, exceeds the Exercise Price. The
acceptance of the Shares by Optionee shall constitute an agreement by Optionee
to report such income in accordance with then applicable law and to cooperate
with Company in establishing the amount of such income and corresponding
deduction to the Company for its income tax purposes. Withholding for federal or
state income and employment tax purposes will be made, if and as required by
law, from Optionee's then current compensation, or, if such current compensation
is insufficient to satisfy withholding tax liability, the Company may require
Optionee to make a cash payment to cover such liability as a condition of the
exercise of this Option.








12. Modification, Extension and Renewal of Options. The Board or Committee, as
described in the Plan, may modify, extend or renew this Option or accept the
surrender thereof (to the extent not theretofore exercised) and authorize the
granting of a new option in substitution therefore (to the extent not
theretofore exercised), subject at all times to the Plan and the Code.
Notwithstanding the foregoing provisions of this Section 12, no modification
shall, without the consent of the Optionee, alter to the Optionee's detriment or
impair any rights of Optionee hereunder.




13. Investment Intent; Restrictions on Transfer.




(a) Optionee represents and agrees that if Optionee exercises this Option in
whole or in part, Optionee will in each case acquire the Shares upon such
exercise for the purpose of investment and not with a view to, or for resale in
connection with, any distribution thereof; and that upon such exercise of this
Option in whole or in part, Optionee shall furnish to the Company a written
statement to such effect, satisfactory to the Company in form and substance. If
the Shares represented by this Option are registered under the Securities Act,
either before or after the exercise of this Option in whole or in part, the
Optionee shall be relieved of the foregoing investment representation and
agreement and shall not be required to furnish the Company with the foregoing
written statement.




(b) Optionee further represents that Optionee has had access to the financial
statements or books and records of the Company, has had the opportunity to ask
questions of the Company concerning its business, operations and financial
condition, and to obtain additional information reasonably necessary to verify
the accuracy of such information




(c) Unless and until the Shares represented by this Option are registered under
the Securities Act or available for resale in accordance with Rule 144, all
certificates representing the Shares and any certificates subsequently issued in




substitution therefor and any certificate for any securities issued pursuant to
any stock split, share reclassification, stock dividend or other similar capital
event shall bear legends in substantially the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION U1\IDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company's transfer agent.




14. Stand-off Agreement. Optionee agrees that, in connection with any
registration of the Company's securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company's securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such





managing underwriter, as applicable, for a period of at least 180 days following
the effective date of registration of such offering.




15. [Intentionally deleted]




16. Notices. Any notice required to be given pursuant to this Option or the Plan
shall be in writing and shall be deemed to be delivered upon receipt or, in the
case of notices by the Company, five (5) days after deposit in the U.S. mail,
postage prepaid, addressed to Optionee at the address last provided by Optionee
to the Company.




17. Agreement Subject to Plan; Applicable Law. This Option is made pursuant to
the Plan and shall be interpreted to comply therewith. A copy of such Plan is
available to Optionee, at no charge, at the principal office of the Company. Any
provision of this Option inconsistent with the Plan shall be considered void and
replaced with the applicable provision of the Plan. This Option has been
granted, executed and delivered in the State of Nevada, and the interpretation
and enforcement shall be governed by the laws thereof and subject to the
exclusive jurisdiction of the courts therein.




IN WITNESS WHEREOF, the parties hereto have executed this Option as of the date
first above written.







COMPANY: SUNOVIA ENERGY TECHNOLOGIES, INC.,




_______________________




Carl L. Smith

Title: Chief Executive Officer

OPTIONEE: THE ABRAHAM GROUP, LLC

__________________________________

Joseph McMonigle

President






